People v Garcia (2022 NY Slip Op 02233)





People v Garcia


2022 NY Slip Op 02233


Decided on April 05, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 05, 2022

Before: Webber, J.P., Singh, González, Kennedy, Higgitt, JJ. 


Ind No. 48/18 Appeal No. 15658 Case No. 2018-4655 

[*1]The People of the State of New York, Respondent,
vBrandon Garcia, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Victorien Wu of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Samuel Z. Goldfine of counsel), for respondent.

Judgment, Supreme Court, New York County (Felicia Mennin, J. at plea; Ellen N. Biben, J. at sentencing), rendered July 17, 2018, convicting defendant of conspiracy in the second degree, and sentencing him to a term of one to three years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharge and fees imposed at sentencing, and otherwise affirmed.
Defendant made a valid waiver of his right to appeal (see People v Thomas, 34 NY3d 545 [2019]; People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of his excessive sentence claim. To the extent that the oral colloquy was insufficient, it was supplemented by a sufficient written waiver that defendant signed after a full opportunity to consult with counsel.
In any event, we perceive no basis for reducing the sentence.
Based on our own interest of justice powers and the People's consent, we vacate the surcharge and fees imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 5, 2022